DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito(2015/0177444) and further in view of Yue Claims 1-3, 5-8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito(2015/0177444) and further in view of Zheng (2008/0266902).

Regarding claim 1, Saito discloses a back plate (14 para. 0029), a light guide plate (12), and an optical film (15a, 15b,! 3a, 13b) which are disposed sequentially from back to front, wherein an LED light (11) source and a PCB (printed circuit board, not shown, but considered inherent 
Concave or conveys) microstructures are disposed at intervals on the light guide plate. Yue discloses a light emitting module that has a light guide with concave microstructures on it (para. 0018, 2121, concave or convex microstructures).

Regarding the limitation of a light guide with micro structure, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the light guide of Saito with the concave or convex microstructures of Yue since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, modifying the light guide of Saito with the concave or convex microstructures as taught by Yue would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, since one of ordinary skill would have been motivated to modify the light guide with the aforementioned structures in order to provide the light guide with additional optical features for a predetermined purpose.

Regarding claim 2, wherein the optical film is in a form of a prism film (13b, 13a, figs 1-5, Saito)



Regarding claim 5, the prism film is in a form of a single-layer prism film ((13a or 13b, Sato)

Regarding claim 6, the concave/convex microstructures on the light guide plate are in a form of a concave-convex hemisphere (2121, Yue)

Regarding claim 8, the surface light emitting module for an LED light source according to any one of claims 1, 6 and 7, wherein the light guide plate is made of PMMA (polymethyl methacrylate)( Yue Para. 0018).

Regarding claim 13, Saito in further view of Yue teaches in expanded view form, mounting an LED light source and a PCB on a side of the light guide plate (Saito, fig. 1); mounting the light guide plate on the back plate (Saito, fig. 1); and making an optical film cover a side of the light guide plate away from the back plate (fig 1, 15a, Saito).


Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito(2015/0177444) and further in view of Yue as applied to claim 1 above, and further in view of Park et al (2008/010698).

Regarding claim 11, Saito in further view of Yue discloses the limitations of claim 1, a back plate and a light guide plate(12 and 14), wherein an LED light source and a PCB are mounted on a side of the light guide plate(l 1), and the back plate is disposed on a bottom surface of the light guide plate (fig 1, Saito), and a plurality of concave/convex microstructures are disposed at intervals on the light guide plate (Yue),the concave/convex microstructures are distributed and disposed on the light guide plate depending on a light extraction efficiency and a uniformity of LED lighting points(Yue, para 0018). Saito in further view of Yue do not specifically disclose the PCB is connected to the LED light source for controlling on/off of the LED light source. Park et al discloses the PCB is connected to the LED light source for controlling on/off of the LED light source, para. 0008, 0121, Each of the PCBs with the LED’s connected to them include a driving IC (integrated circuit), which controls the LEDs, on/off is considered and implied function of the driving circuit, when power is initiated or terminated to the lighting device. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Saito in further view of Yue with connecting the LED to the printed circuit board in order to control the light devices , on/off, as taught by Pak et al, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385,
1397 (2007). In this case, one of ordinary skill in the art would have been motivated to provide a connection between the LEDs and the printed circuit board of Saito in further view of Yue  with 

Regarding claim 12, an optical film, wherein the optical film is disposed on a top surface of the light guide plate (15a).

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in further view of Yue as applied to claim 13 above, and further in view of Lu et al (2015/0168634).

Regarding claim 14, Saito in further view of Zheng discloses the limitations of claim 13 as depending from claim 1. Saito in further view of Zheng does not teach the step of making an optical film cover a side of the light guide plate away from the back plate comprises: using a double-sided tape to make a single-layer or multilayer optical film cover the side of the light guide plate away from the back plate. Lu discloses a light transmissible member 106 being a double sided tape for sticking the light guide plate to the reflecting sheet 104. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a double sided tape to adhere one surface to another, in particular the single or double layers of optical film, as shown in Saito (13,15) in further view of Yue et al to the light guide plate as taught by Lu, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable 

Regarding claims 15-18, the limitations of these claims are rejected in the same manner as claims 5 and 8 as shown above, since they recite the same subject matter.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in further view of Yue as applied to claim 1 above, and further in view of Kim et al (2015/0192731).

Regarding claim 4, Saito in further view of Yue  teach wherein the optical film comprises: a prism film, and a diffusion film; and the diffusion film comprises two layers, the prism film is disposed between the two layers of the diffusion film (fig 1, Saito). Saito in further view of Zheng does not teach a light filtering film, and the light filtering film is disposed on an outermost layer away from the light guide plate. Kim et al teaches a backlight with a light filtering film, 13, on the outermost surface of the display panel. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use a light filtering film on a surface furthest away from the light guide in the device of Saito in further view of Yue as taught by Lu, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to .
Allowable Subject Matter
Claims 9 and 10 allowed.
Claim 19 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875